Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the language, “the filter is provided […]” in the abstract is requiring the reader to go into the specification for further detail. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Co-Pending Application No. 17/139,900
Claims 1-6, 8-10, 12, 14-15 & 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/139,900.

Instant – 17/139,913
Co-Pending – 17/139,900
1.    A method for processing a block for an image or a video, wherein the block comprises a plurality of pixels, wherein the method comprises:
1. A method for processing a block associated with an image or a video, wherein the block comprises a plurality of pixels, wherein the method comprises:
scanning, according to a predefined scan template, to obtain a current pixel of the block and neighboring pixels of the current pixel, wherein the block is a reconstructed block or a predicted block
scanning, according to a predefined scan template, to obtain a current pixel of the block and neighboring pixels of the current pixel, wherein the block is a reconstructed block or a predicted block;
obtaining spectrum components by performing transform for the current pixel 


obtaining filtered spectrum components based on a filtering parameter and the spectrum components;
obtaining filtered pixels by performing inverse transform for the filtered spectrum components; and
obtaining filtered pixels by performing an inverse transform on the filtered spectrum components; and
generating a filtered block based on the filtered pixels.
generating a filtered block based on the filtered pixels.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of, a method for processing a block for an image or a video. However, the preamble is similar in that processing of a block associated with an image or a video is also for an image or a video.

Regarding claims (2-6, 8-10, 12, 14-15 & 18-20), Co-pending 17/139,900 discloses the method of claim 1, and is analyzed as previously discussed with respect to the claim. Furthermore, claims (2-6, 8-10, 12, 14-15 & 18-20) in the instant application correspond to claims (6-7, 8-12, 15-18, 2 & 19-20), respectively, of Co-pending 17/139,900.

This is provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puri et al. (US 2017/0155905 A1) (hereinafter Puri).

Regarding claim 1, Puri discloses a method for processing a block for an image or a video, wherein the block comprises a plurality of pixels [Abstract, intra video frame or image coding], wherein the method comprises:
scanning, according to a predefined scan template, to obtain a current pixel of the block and neighboring pixels of the current pixel, wherein the block is a reconstructed block or a predicted block [Paragraphs [0095], [0102], [0106], [0117] & [0154], Figs. 3E, intra frame, as predicted picture, containing samples is scanned column by column in a block scanning process, as the predefined scan template];
obtaining spectrum components by performing transform for the current pixel and the neighboring pixels of the current pixel [Paragraphs [0172]-[0175], Performing forward transform upon samples to obtain];
obtaining filtered spectrum components based on a filtering parameter and the spectrum components [Paragraphs [0172]-[0175], Performing wavelet filtering upon transformed components using chosen wavelet filter set parameter wfi];
obtaining filtered pixels by performing inverse transform for the filtered spectrum components [Paragraphs [0172]-[0175], Performing inverse filtering upon filtered transformed components]; and
generating a filtered block based on the filtered pixels [Paragraphs [0172]-[0180], Decoded subbands composed by wavelet synthesis filtering resulting in a full resolution/size final reconstructed video frame].

Regarding claim 2, Puri discloses the method of claim 1, and further discloses wherein the obtaining the filtered spectrum components is performed by using a look up table (LUT) [Paragraphs [0172]-[0175], Transform Basis Matrices LUT/Codebook module is utilized in the generation of transformed and filtered components].

Regarding claim 5, Puri discloses the method of claim 2, and further discloses wherein the filtering parameter is derived based on a codec quantization parameter (QP) [Paragraphs [0106], [0122] & [0144]-[0146], quantized transform coefficients at the output of that module may be inverse quantized (e.g., based on quantizer qp)].

Regarding claim 18, Puri discloses the method of claim 1, and further discloses wherein the method is applied when conditions are satisfied, wherein the conditions depend on at least one of: the block has non-zero residual signal; a size of the block; an aspect ratio of the block; a prediction mode of the block; a prediction mode of the block in intra; or a prediction mode of the block in inter [Paragraphs [0095], [0102], [0106], [0117] & [0154], Figs. 3E, intra frame, as predicted picture, as condition mode for a prediction mode of the block in intra].

Regarding claim 20, apparatus claim 20 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 20 corresponds to method claim 1, and is rejected for the same rationale as used above.
Furthermore, Puri discloses a memory comprising instructions; and one or more processors in communication with the memory, wherein the one or more processors are configured to execute the instructions [Paragraphs [0061], [0193]-[0198] & [0223]-[0224], Memory 2403 connected to central processor 2401 that provides control and other high level functions for system 2400].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (US 2017/0155905 A1) (hereinafter Puri) in view of Nassor et al. (US 2011/0188766 A1) (hereinafter Nassor).

Regarding claim 19, Puri discloses the method of claim 1, and is analyzed as previously discussed with respect to the claim.
However, Puri does not explicitly disclose the particulars of claim 19.
Nassor teaches wherein the transform is a Hadamard transform [Paragraphs [0194], Hadamard transform based on oriented filters is applied in place of DCT transform].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Puri to incorporate and implement the Hadamard transform Nassor as above, to further  (Nassor, Paragraph [0026]).

Allowable Subject Matter
Claims 3-4 & 6-17 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Dependent claims 3-4 & 6-7 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including wherein a filtered spectrum component F(i, σ) is derived by:
F(i,σ) = {R( i ), < Abs  ( R( i ) ) ≥ THR 
LUT(R(i),σ) , R(i) > 0 
-LUT(-R(i),σ) , R(i) ≤ 0}
wherein i is an index of a spectrum component, R(i) is the spectrum component corresponding to index i, σ is the filtering parameter, LUT is an array representing the look up table, and THR is a threshold; wherein the predefined scan template is defined as a set of spatial or raster offsets relative to a position of the current pixel inside the reconstructed block; wherein at least one filtered pixel is placed to its original position according to the predefined scan template;  wherein the filtered pixels are added to an accumulation buffer according to the predefined scan template, and wherein the accumulation buffer is initialized by zero before the obtaining filtered spectrum components; wherein differences between the  filtered pixels and corresponding unfiltered pixels are added to an accumulation buffer according to the predefined scan template, and wherein the accumulation buffer is initialized by unfiltered pixels multiplied by the maximum number of pixel values to be added in the block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANIEL CHANG/Examiner, Art Unit 2487